

116 HRES 737 IH: Expressing the sense of the House of Representatives regarding the efforts of the Federal Government to address the public health and environmental crisis on the Navajo Nation caused by abandoned uranium mines.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 737IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. O'Halleran (for himself, Mrs. Kirkpatrick, Mr. Grijalva, Mr. Gallego, Mr. Stanton, Ms. Haaland, Ms. Torres Small of New Mexico, and Mr. Luján) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding the efforts of the Federal
			 Government to address the public health and environmental crisis on the
			 Navajo Nation caused by abandoned uranium mines.
	
 Whereas Federal directives from World War II and the Cold War era led to the extensive mining of uranium ore on the Navajo Nation;
 Whereas 524 abandoned uranium mines remain scattered across the Navajo Nation and pose a significant radiation health hazard to the public and environment;
 Whereas cancer from radiation exposure is the second-leading cause of sickness and death on the Navajo Nation;
 Whereas the Environmental Protection Agency, upon the insistence of the Navajo Nation, has secured settlement agreements with responsible parties to fund the cleanup of 219 of the abandoned uranium mines on the Navajo Nation;
 Whereas there are 305 abandoned uranium mines on the Navajo Nation for which Federal funds or settlement agreements are not available to fund their cleanup; and
 Whereas it is the express duty of the United States, through the Environmental Protection Agency, to address and ensure the timely remediation of the environmental contamination resulting from abandoned uranium mines on the Navajo Nation: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Environmental Protection Agency, in full coordination and partnership with the Navajo Nation Environmental Protection Agency and other affected Tribes, should take all necessary steps to ensure that cleanup actions for all abandoned uranium mines and related environmental pollution on the Navajo Nation and other Tribal lands are implemented expeditiously.
		